Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed February 2, 2021 has been entered.

Applicant's arguments filed February 2, 2021, have been fully considered but they are not found persuasive.

Claims 1-2, 4, 6-12 are pending.  Claims 3, 5 are canceled.  Claims 9-12 are withdrawn.  Claims 1-2, 4, 6-8 are examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tykocinscki et al. (US 20030216546) .
	Tykocinski discloses bifunctional fusion/chimeric protein and pharmaceutical composition comprising the fusion/chimeric and a pharmaceutical carrier wherein one of the protein is CTLA4 and the second protein is CD40L (paragraph 27-28, 30-31, 33, 50-51).  The CTLA-4 CD40L fusion protein would inherently have the extracellular domain to function (paragraph 8, 11, 27, 55).
Applicants argue that there is no unambiguous delineation of a CTLA4-CD40L fusion protein because of Tykocinski citation of claim 1 and paragraph 29 and 33.  However, the claims are drawn generically to the fusion protein comprising CTLA4 and CD40L and Tykocinski specifically specify that the fusion protein comprises CTLA4 and CD40L.  Claim 1 of Tykocinski cite that first trans signal and second trans signal are not the same and thus Tykocinski disclose a generic embodiment which meets the claim limitation.
Applicants argue that Tykocinski teaches away the claimed invention because CTLA4-CD40L transmits a second signal that is the same as the trans signal altered by the first component which is in complete contrast to the fusion protein encompassed by the teachings of Tykocinski.  However, the CTLA-4 bind C7-1 and B7-2 in T cells to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tykocinscki et al. (US 20030216546)  in view of Hilary et al. (US 2020/0317773).
	Tykocinski discloses bifunctional fusion/chimeric protein and pharmaceutical composition comprising the fusion/chimeric and a pharmaceutical carrier wherein one of the protein is CTLA4 and the second protein is CD40L (paragraph 27-28, 30-31, 33, 50-
	Hilary et al. disclose TIGIT fusion protein to regulate human T cell response (paragraph  56-57,147, 265, 385).
	It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the TIGIT of Hilary to the bifunctional fusion/chimeric protein of Tykocinski.  One of skilled in the art would be motivated by the teaching of Tykocinski of configuring the chimeric protein for appropriate  cell type for treatment of the particulariness or for the particular objective desired (paragraph 28) and the teaching of Hilary for treatment of modulating T cells.
	Applicants argue that Tykocinski does not each nor suggest the claimed fusion proteins and specifically teaches away a CTLA-4-CD40L fusion protein as discussed in above rejection.  However, applicant’s arguments were addressed above as well.
	Applicants argue that similarly to the CTLA-4 disclosed in Tykocinski according to Hilary, TIGIT is supposed to induce decrement of a trans immune activation signal from the cell and thus the skilled in the art would be deterred from incorporating TIGIT as the first component in the bifunctional fusion protein of Tykocinski which comprises a CD40L (or any other of the claimed component 2) as the second component.  However, 
TIGIT bind CD155 (PVR) in dendritic cells to activate signaling (Yu et al., 2008) while CD40L bind CD40 on the antigen presenting cells (Grewal et al., 1998).  Thus, TIGIT and CD40L have different signaling in different cells. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,040,841 in view of Tykocinscki et al. (US 20030216546)  and Hilary et al. (US 2020/0317773).
	Claims 1-10 of U.S. Patent No. 10,040,841 disclose the binfunctional chimeric protein CTLA4 FasL protein.  ‘841 does not teach the proteins TIGIT or CD40L as part of chimeric protein.
Tykocinski discloses bifunctional fusion/chimeric protein and pharmaceutical composition comprising the fusion/chimeric and a pharmaceutical carrier wherein one of the protein is CTLA4 and the second protein is CD40L (paragraph 27-28, 30-31, 33, 50-51). The CTLA-4 CD40L fusion protein would inherently have the extracellular domain to function (paragraph 8, 11, 27, 55). 
	Hilary et al. disclose TIGIT fusion protein to regulate human T cell response (paragraph  56-57,147, 265, 385).

	Applicants request deferring addressing issues of Double Patenting until indication of allowable subject matter.  The rejection is maintained until such time.

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646